        Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 1 of 12                                FILED
                                                                                             2019 Jan-24 PM 03:26
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

D. BLAINE LEEDS, DDS and                       )
SMILEDIRECTCLUB, LLC,                          )
                                               )
       Plaintiffs                              )
                                               )
       v.                                      )
                                               )
BOARD OF DENTAL EXAMINERS OF                   )
ALABAMA; ADOLPHUS M. JACKSON,                  )
DMD; T. GERALD WALKER, DMD;                    )        Civil Action No. 2:18-cv-01679-RDP
DOUGLAS BECKHAM, DMD; STEPHEN                  )
R. STRICKLIN, DMD; MARK R.                     )
MCILWAIN, DMD, MD; KEVIN M.                    )
SIMS, DMD, MS; SHERRY S.                       )
CAMPBELL, RDH, CDHC; individually              )
and in their official capacities as Members    )
of the Board of Dental Examiners of            )
Alabama,                                       )
                                               )
       Defendants.                             )
                                               )

                PLAINTIFFS’ RESPONSE TO AMICUS CURIAE BRIEF
             FILED BY AMERICAN ASSOCIATION OF ORTHODONTISTS

       Plaintiffs Dr. D. Blaine Leeds, DDS (“Dr. Leeds”) and SmileDirectClub, LLC

(“SmileDirect”) submit this response to the Brief of Amicus Curiae American Association of

Orthodontists (“AAO”) in Support of Defendants’ Motion to Dismiss (Doc. 47-1). The AAO,

which represents the interests of competitors of Dr. Leeds and SmileDirect, has submitted a brief

that largely argues matters that are not before the Court. Nothing in the brief provides any basis

for the Court to grant Defendants’ motion to dismiss.

                                      INTRODUCTION

       The AAO’s brief is the jurisprudential equivalent of a drive-by shooting. Acting on an

urgent desire to stave off innovative competition that threatens the economic interests of its

                                                1
          Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 2 of 12



members, the AAO bursts onto the scene with guns firing in all directions. Without regard for the

issues that are actually in play in the lawsuit, without regard for the issues that are actually in play

in the motion to dismiss, and without regard for the basic rules of what can be considered on a

motion to dismiss, the AAO launches a fusillade of meritless arguments, hoping that one will hit

the mark. But none does. Plaintiffs’ claims are—and should remain—alive and well.

        Make no mistake. Notwithstanding the high-minded objectives that the AAO claims to be

pursuing (Doc. 47-1, p. 4), its participation in this case is driven by its monopolistic objective to

protect its members from the serious competition that the Plaintiffs present with their lower cost,

more convenient method to correct mild to moderate malocclusion of the teeth. Consumers across

the United States have embraced the idea of spending thousands of dollars less to fix a crooked

smile than what orthodontists have painfully extracted for generations. Most orthodontists, not

surprisingly, aren’t so happy to lose the revenue and control over pricing. The AAO’s belated

arrival on the scene in this case is part of its nationwide effort 1 to impede the ability of SmileDirect

and the dentists with whom it works to compete with the AAO’s members and to offer a low-cost

alternative to consumers.

                                                 ARGUMENT

        I.       Many of the AAO’s legal arguments and all of its “evidence” can be
                 disregarded.

        By larding up its brief with arguments and evidence that cannot be considered by the Court,

this so-called friend has done the Court no favors.




1
         The AAO filed complaints with at least 36 state dental boards as part of its anticompetitive campaign to
impede SmileDirect. See K. Stetzel, “Start-Ups Make Cheap Alternative to Braces, Dental Trade Groups Cry For
Regulation,” reason.com (May 2, 2018), https://reason.com/blog/2018/05/02/braces-dental-trade-group-
protectionism. The AAO fails to mention that the complaint that it filed against SmileDirect in Alabama was rejected
even by the Defendant Board.

                                                         2
           Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 3 of 12



         It is settled law that an amicus cannot “create, extend, or enlarge” the issues in the case in

which the amicus appears. See U.S. v. State of Michigan, 940 F.2d 143, 165 (6th Cir. 1991) (citing

Phoenix v. Phoenix Civic Auditorium & Convention Center Ass’n, 99 Ariz. 270 (1965)); see also

Evans v. Ga. Regional Hospital, 850 F.3d 1248, 1257 (11th Cir. 2017) (“[W]ithout exceptional

circumstances, amici curiae may not expand the scope of an appeal to implicate issues not

presented by the parties to the district court.” (internal quotations omitted)). 2 “[A]n amicus curiae

is not a party and has no control over the litigation . . . with the amicus merely responding to the

issues presented by the parties.” U.S. v. Bd. of Cnty. Comm’rs of Cnty. of Otero, 184 F. Supp. 3d

1097, 1117 (D. N.M. 2015) (internal citations omitted). Simply put, “[a]n amicus may not raise

issues not advanced by the parties themselves.” U.S. v. Mullet, 868 F. Supp. 2d 618, 624 (N.D.

Ohio 2012); accord, e.g., North Dakota v. Heydinger, 15 F. Supp. 3d 891, 906 (D. Minn. 2014);

Citizens Against Casino Gambling in Erie County v. Stevens, 945 F. Supp. 2d 391, 406 (W.D.N.Y.

2013); WildEarth Guardians v. National Park Service, 804 F. Supp. 2d 1150, 1153 n. 2 (D. Colo.

2011); Tafas v. Dudas, 511 F. Supp. 2d 652, 660–661 (E.D. Va. 2007).

         A. Most of the arguments asserted by the AAO are irrelevant.

         Although the AAO purports to submit its brief in support of Defendants’ motion to dismiss,

the AAO has ignored what legal issues are at issue in this lawsuit in general and in the motion to

dismiss in particular. Instead, without regard to what is actually before the Court, the AAO appears

to submit every argument it can concoct concerning SmileDirect’s activities in Alabama.




2
          The exceptional circumstances that would permit a court to consider an issue raised only by an amicus are
limited to circumstances where “(1) a party attempts to raise the issue by reference to the amicus brief; or (2) the issue
“involves a jurisdictional question or touches upon an issue of federalism or comity that could be considered sua
sponte.’” Tyler v. City of Manhattan, 118 F.3d 1400, 1404 (10th Cir. 1997) (quoting Swan v. Peterson, 6 F.3d 1373,
1383 (9th Cir. 1993)).



                                                            3
         Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 4 of 12



However, the AAO not only lacks any ability to expand the issues before the Court, it also lacks

the authority or objectivity to assume the role of public avenger in enforcing its self-interested

rewrite of Alabama law.

        Most fundamentally, the AAO ignores the fact that this lawsuit arose out of a specific

cease-and-desist letter and a follow-up email that the Board sent to SmileDirect. (Doc. 29, ¶¶ 59-

62). The sole basis in those communications for the Board’s assertion that SmileDirect must

suspend its activities at the Alabama SmileShop was that SmileDirect personnel at that facility

could not lawfully take photos of a customer’s teeth and gums using an iTero without a dentist

being present in the building. (Id.). Because that was the only activity that the Board asserted to

be illegal, that is the only activity that Plaintiffs put at issue in this lawsuit. (See Doc. 29). Thus,

although the AAO attacks several other activities allegedly performed by SmileDirect or Dr.

Leeds, those arguments are irrelevant in this lawsuit, and the AAO’s arguments concerning them

must be disregarded.

        In an effort to rescue its arguments from irrelevance, the AAO erroneously contends that

all of the activities of SmileDirect and Dr. Leeds must be considered, but the single case on which

the AAO bases that sweeping proposition is not on point.          In White Smile USA, Inc. v. Bd. of

Dental Examiners of Alabama, 36 So. 3d 9 (Ala. 2009), the Alabama Supreme Court considered

whether the sale of a teeth whitening product with in-store application constituted the practice of

dentistry. Anticipating that the Board would view these activities as illegal under Alabama law,

the owner of the store in question filed a declaratory judgment action. Id. at 10. In arguing its

case, the store owner attempted to break out each step of the process involved in delivering the

product and associated services to the customer and, in turn, contended that none of those steps

individually amounted to the practice of dentistry under Alabama law. Id. at 13–14. But, critically,



                                                   4
          Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 5 of 12



the Board took a contrary view, expressly contending that the activities undertaken at the store, as

a whole, constituted the practice of dentistry. Id. at 12-13. Because the Alabama Supreme Court

understood that “[t]he issue presented . . . is whether the sale of the [teeth-whitening product] with

in-store application, as performed in [the particular store], is the practice of dentistry within the

meaning of § 34-9-6,” the court concluded that it would consider the teeth-whitening process

undertaken at the store as a whole. Id. at 14 (emphasis original). In other words, because the

dispute between the parties involved the entirety of the process, the Alabama Supreme Court held

that the entirety of the process needed to be considered.

        Here, by contrast, the entirety of the activities performed by SmileDirect and Dr. Leeds are

not at issue. The Board based its enforcement communications directed to SmileDirect solely on

the taking of photos with the iTero at the SmileShop. Consistent with that, the parties have focused

this lawsuit on a single rule concerning the supervision requirements for digital imaging (Ala.

Admin. Code § 270-x-3-.10), whether the rule was adopted in conformity with applicable law,

whether the rule applies to SmileDirect’s activities, and, if so, whether SmileDirect complied with

it. (Doc. 29, ¶ 59–62; Doc. 33; Doc. 41). In light of that, the case-specific holding in White Smile

is inapposite and provides no justification for the AAO’s backdoor effort to inject new issues into

this litigation.

        B. None of the “evidence” submitted by the AAO can be considered.

        In addition to raising issues that are neither at issue in the motion to dismiss nor in the

lawsuit, the AAO is riddled with arguments where the AAO improperly cites to and relies upon

extrinsic evidence that cannot be considered by the Court in deciding the motion to dismiss. Most

of the arguments introduced by the AAO rely on evidence that must be disregarded (as this Court

has already observed). (Doc. 52).



                                                  5
          Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 6 of 12



        It is settled law in this Circuit that “[w]hen considering a motion to dismiss, all facts set

forth in the plaintiff’s complaint are to be accepted as true and the court limits its consideration to

the pleadings and exhibits attached thereto.” Thaeter v. Palm Beach Cty. Sheriff’s Office, 449

F.3d 1342, 1352 (11th Cir. 2006) (emphasis added) (internal quotation marks omitted). The AAO

does not acknowledge this controlling law, let alone offer any explanation as to why any of the

195 pages constituting the eight exhibits attached to its brief are properly before the Court.

Accordingly, all of that evidence must be disregarded, and all of the AAO’s discussion and

arguments that rely on that evidence should also be disregarded. This includes the portions of the

brief contained at pages 5-7, 8-10, and 13-15 as well as footnotes 4-6, 8-9, 11-12, and 14. 3

        II.      The AAO ignores the reasons why Defendants’ actions are unauthorized
                 under Alabama law.

        To the extent that the AAO includes any legal arguments in its brief that are even arguably

relevant, the arguments are made at such a high level of generality that they make no meaningful

contribution to the specific, granular issues that have to be determined by the Court.

        A. The AAO does not address the statutory provisions applicable to this case.

        In its brief, the AAO makes an argument about the statute concerning the practice of

dentistry while largely ignoring the particular provisions of the Alabama Code that determine

whether the taking of photos with the iTero at the SmileShop constitutes the practice of dentistry.

The AAO argues at length about a general provision of the Dental Practice Act indicating that any

person who performs a dental service is engaged in the practice of dentistry, but the AAO says

very little about the specific provisions of the Act that govern the taking of digital images. It is an

established proposition of law, however, that the specific statutory provision that applies to a



3
         The Court should also disregard the numerous ipse dixit factual assertions that the AAO makes in its brief
without any citation to the Amended Complaint or anything else.

                                                        6
         Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 7 of 12



certain activity controls over a more general provision. See Jackson v. Geneva Cty. Bd. of Educ.,

160 So. 3d 1221, 1226 (Ala. Civ. App. 2013) (citing Crawford v. Springle, 631 So.2d 880, 882

(Ala. 1993)). Indeed, in the context of the Dental Practice Act, rather than apply general provisions

of the Act, a court should look to whether the legislature has addressed the specific point at issue

in the statutory language. See Westphal v. Northcutt, 187 So. 3d 684, 692 (Ala. 2015).

       As Dr. Leeds and SmileDirect explained in their brief in opposition to the motion to dismiss

(in the context of explaining why the first Midcal requirement has not been satisfied), there are

three specific provisions of the Act that fatally undermine the Board’s promulgation and

application of a rule requiring a dentist to be somewhere in the building when photos are taken

with an iTero (Doc. 41, pp. 8–14), yet the AAO has no credible answer to any of them.

               1. Supervision v. direct supervision

       First, it is beyond dispute that the legislature in the Dental Practice Act drew a distinction

between “supervision” and “direct supervision” of various activities by a dentist. Compare Ala

Code § 34-9-7(a)(5) with § 34-9-7(a)(6). And, furthermore, the legislature expressly stated that

the Dental Practice Act does not apply to “[t]he use of roentgen machines or other means for

making . . . digital images . . . under the supervision of a licensed dentist or physician.” § 34-9-

7(a)(5). This necessarily means that a person or entity is not engaged in the practice of dentistry

under Alabama law if it takes digital images under the supervision of a dentist, and the Amended

Complaint establishes that the photos taken at the SmileShop are done under the supervision of an

Alabama-licensed dentist. (Doc. 29, ¶ 34).

       In Plaintiffs’ brief in response to the motion to dismiss, Plaintiffs cited the settled canon of

statutory construction that the legislature must be presumed to have intended different meanings

for different terms used in the same statute. (Doc. 41, p. 12 n. 4). And, in light of that, the Board



                                                  7
           Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 8 of 12



clearly erred in interpreting “supervision” to mean the same thing as “direct supervision” when it

promulgated the rule at issue in this case related to digital images. (Doc. 41, pp. 11-12).

         How does the AAO answer that point? It simply says, without any citation to any legal

authority, that Plaintiffs “are not correct.” (Doc. 47-1, p. 2 n. 2). That sort of “take-my-word-for-

it” approach to legal argument won’t fly in the face of controlling law. 4

                  2. Digital images

         Second, the AAO also offers no effective response to the fact that the photos taken with an

iTero at the SmileShop are not “digital images” and do not involve “digital imaging” under the

Dental Practice Act. As Plaintiffs explained in their earlier brief, under another controlling canon

of statutory construction, the words in a statute must be interpreted in light of the words around

them. (Doc. 41, pp. 12-13). Applying that canon, one can only conclude that “digital images”

must refer to imaging conducted via forms of radiation. (Doc. 41, p. 13).

         How does the AAO answer that? Again, the AAO does not even mention the controlling

canon. Instead, relying on impermissible extrinsic evidence (not the statutory language), the AAO

again makes a “take-my-word-for-it” and self-serving argument, simply stating in conclusory

fashion that the photos taken at the SmileShop are “digital images.” (Doc. 47-1, p. 14 n. 11).

                  3. Teledentistry in the public interest

         Third, the AAO completely ignores the Alabama legislature’s express finding that the

technological advances that are enabling the practice of dentistry across state lines (i.e.,

teledentristry) are “in the public interest.” Ala. Code § 34-9-2(b). In fact, as one would expect



4
          The AAO also points to a portion of § 34-9-7(a)(5) providing that digital imaging under the supervision of a
dentist or physician is not acceptable if it is the subject of advertising. This argument by the AAO is a red herring for
multiple reasons. First, no argument about that provision is at issue in the motion to dismiss or in the lawsuit. Second,
the argument does not get around the fact that “supervision” and “direct supervision” are used as distinct terms in the
Dental Practice Act. Furthermore, if the Board were ever to attempt to enforce that provision, it would almost certainly
be subject to constitutional attack in that it involves a grave intrusion on First Amendment rights.

                                                           8
           Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 9 of 12



from an organization seeking to protect the economic interests of orthodontists who depend on

traditional (and more expensive) in-person office visits, the AAO attacks SmileDirect precisely

because its business model does not have an “orthodontist, dentist, or other doctor perform an in-

person examination of the patient’s mouth.” (Doc. 47-1, p. 6 (emphasis in original)). That,

however, is what teledentistry is all about. While the AAO may not like the Alabama legislature’s

determination about the merits of teledentistry, the AAO cannot play “hide the ball” and just ignore

that key legislative determination.

         B. The fact that the Alabama legislature recognized that public health, safety, and
            welfare is a consideration in regulating dentistry does not mean that the Board
            based its anticompetitive actions on those concerns.

         The AAO raises a red herring when it focuses on the Alabama legislature’s general

statement that “the practice of dentistry and the practice of dental hygiene affect the public health,

safety, and welfare and should be subject to regulation.” The AAO fails to mention that the

legislature also set up a specific process to ensure that purported concerns about public health,

safety, and welfare are not used as a device to mask anticompetitive activity by the members of

the Dental Board. Specifically, the legislature provided that rules adopted by the Board “may

define and regulate the practice of dentistry . . . in a manner that prioritizes patient health, safety,

and welfare, even if the rule has elements that appear anti-competitive or have an anti-competitive

effect when the effect on public health, safety, and welfare is clearly demonstrated and documented

by the board.” Ala. Code § 34-9-43.2(b) (emphasis added). In adopting the rule at issue in this

case, the Board did not clearly demonstrate and document any effect on public health, safety, and

welfare that would warrant the anticompetitive results of the rule that requires a dentist to be in

the building when photos are taken with an iTero. (Doc. 29, ¶ 57). 5


5
         Not only did the Board fail to demonstrate and document any effect on public health, safety, and welfare
when it promulgated the rule at issue, but it also did not avail itself of the opportunity offered by this Court at the time

                                                             9
          Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 10 of 12



         Having no answer to this fatal deficiency in the Board’s promulgation of the applicable

rule, the AAO simply ignores it. 6 Indeed, the AAO makes almost no mention in its brief of the

antitrust issues related to market actors setting rules to exclude a low-cost competitor. 7 As much

as the AAO would like to pretend that the suppression of competition is not at the heart of his

lawsuit, it is. The Defendants’ failure to adhere to the procedures enacted by the legislature to

guard against the use of the Board’s authority to engage in illegal anticompetitive conduct is a

damning fact whether the AAO mentions it or not.

         C. The fact that the Board is authorized to issue rules does not give it authority to
            ignore controlling law in doing so.

         Finally, contrary to the AAO’s suggestion, the Board’s statutory authority to promulgate

rules and regulations to implement the Dental Practice Act and to enforce the statutes and rules

related to the practice of dentistry does not give the Defendants a “get-out-of-jail free” card that

permits them to commit antitrust and constitutional violations in an effort to restrict competition.

Indeed, under settled Alabama law, “[i]t is axiomatic that administrative rules and regulations must

be consistent with the constitutional or statutory authority by which their promulgation is

authorized,” and thus “[a] regulation . . . which operates to create a rule out of harmony with the

statute, is a mere nullity.” Ex parte City of Florence, 417 So. 2d 191, 193–194 (Ala. 1982); accord

Ex parte Jones Mfg. Co., Inc., 589 So. 2d 208, 210 (Ala. 1991) (“An administrative regulation



of entry of the Temporary Restraining Order to present any real-world evidence of any public health or safety impacts
from taking photos with the iTero.
6
          In its zeal to restrict the ability of SmileDirect and Dr. Leeds to compete with its members, the AAO grossly
misstates one of the pieces of evidence that it improperly attaches to its motion. It is already established for purposes
of this motion that there are no effects on public health and safety from use of the iTero to take photos. (Doc. 29,
¶¶ 57, 70, 87, 92, 99). Although the AAO suggests in its brief that it has evidence that there has been an adverse
incident at the Alabama SmileShop associated with the taking of photos with the iTero (Doc. 47-1, p. 14 n. 12), the
exhibit cited by the AAO does not remotely support that assertion (Doc. 47-1, Ex. I).
7
          The AAO’s effort to dodge the anticompetitive results of protectionist behavior by state dental boards is
nothing new. The AAO appeared as an amicus in support of the North Carolina Dental Board’s losing effort in the
U.S. Supreme Court. Brief of the American Dental Association, American Medical Association, et al. as Amici Curiae,
2014 WL 2506627 (U.S. May 30, 2014).

                                                          10
        Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 11 of 12



must be consistent with the statutes under which its promulgation is authorized.”). As Plaintiffs

explained in their main brief (Doc. 41), the rule at issue in this case cannot be squared with the

controlling statutes, so the rule cannot be invoked to excuse the Defendants’ misconduct.


                                         CONCLUSION

        For the foregoing reasons, the arguments presented by the AAO provide no basis to grant

the motion to dismiss. That motion should be denied based upon the arguments presented in

Plaintiffs’ main brief and this brief.

        Respectfully submitted this 24th day of January, 2019.




                                                              s/ Matthew H. Lembke
                                                               Matthew H. Lembke


Counsel for Plaintiffs

Matthew H. Lembke
David G. Hymer
Michael R. Pennington
J. Bradley Robertson
Hillary C. Campbell
BRADLEY ARANT BOULT CUMMINGS LLP
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Phone: (205) 521-8000
Facsimile: (205) 521-8800
mlembke@bradley.com
dhymer@bradley.com
mpennington@bradley.com
brobertson@bradley.com
hcampbell@bradley.com




                                               11
        Case 2:18-cv-01679-RDP Document 56 Filed 01/24/19 Page 12 of 12



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will send electronic

notification of such filing to all counsel of record.



                                                              s/ Matthew H. Lembke
                                                         One of the Attorneys for Plaintiffs




                                                  12
